Earl Warren: Number 702, Ronald L.Johnson, Petitioner, versus Massachusetts. Mr. Harrington, --
John M. Harrington, Jr.: Mr.--
Earl Warren: -- did you want to get some of your records or you could go right ahead, that's alright.
John M. Harrington, Jr.: Mr. Chief Justice and may it please the Court. This case comes here on certiorari to review a judgment of the Supreme Judicial Court of Massachusetts. By that judgment, the Supreme Judicial Court affirmed the judgment of the trial court which imposed the death penalty on Ronald Johnson, the petitioner here. The trial court imposed the death penalty following Johnson's conviction by a jury of first degree murder. The issues which this case brings here arise out of the use at trial of a question and answer statement amounting to a confession which was used over objection. Those issues -- first, as to whether on the facts which are undisputed that confession could've been determined to be voluntary or conversely must be declared to be involuntary. And the other issues which arise with respect to that confession, I would respect to the procedures used by the Massachusetts Courts with respect to that confession. Addressing myself first to the first issue I mentioned, the facts which are undisputed are as follows: the petitioner Johnson was taken into custody at approximately 9:30 PM on the evening of August 1st, 1963. Immediately prior to his being taken into custody he had been the object of a pursuit. The shooting for which he was subsequently indicted had occurred at approximately 9:00 PM of that evening. Johnson was pursued in the car which he was driving by several -- by succession indeed of police vehicles. And the car he was driving was then in a collision with a bus. Johnson emerged from that car on foot and after a relatively brief foot pursuit he was apprehended under a porch and brought by policemen to a police box and that's in a police car to the local station house in the District of Boston known as Roxbury. There, Johnson was booked and he was booked amid circumstances which the trial judge found were attended by confusion, turmoil and strain. He was plainly injured at the time, there's no question that he was bleeding on the head and around the neck at the time he was booked. He was then placed --
Potter Stewart: Supposed -- is there any question but that the -- his condition at that time was a result of the collision with the bus?
John M. Harrington, Jr.: I don't know. He -- there was a collision with a bus. He emerged from the car which was badly damaged, no question to that, but I don't know as to -- I make no contention either way on this, I -- but I don't know and I don't think it was clear in the record. It merely was perfectly clear that he was bleeding and was injured at that time. He was placed in a cell and he was given some first aid, this at the local station house. And at the local station house occurred the first of several confrontations.
William J. Brennan, Jr.: This is how long after he was booked?
John M. Harrington, Jr.: Oh, the record is not entirely clear on this but it would've been inevitable between 9 -- he was booked at 9:35. He was taken into custody at 9:30; he was booked at 9:35 on suspicion of murder. He was taken down to the police headquarters which is five miles away, sometime around midnight, so that, the first of these confrontations, there maybe a record time on it but I'm not going to take the time to search it out, it was in this interlude.
William J. Brennan, Jr.: Meanwhile, the medical attention he received, you say first aid?
John M. Harrington, Jr.: Essentially first aid, a doctor --
William J. Brennan, Jr.: (Inaudible)
John M. Harrington, Jr.: A doctor. A doctor and a -- the cut was cleaned off and a -- some -- a bandage put on it. And then this confrontation was conducted by a Lieutenant Donovan who was the officer in-charged of these proceedings throughout the rest of the night. And it consisted of being a -- Johnson being identified by a witness and a little colloquy of an equivocal nature and it be -- that colloquy being recorded by a police stenographer who was there, who was not identified to Johnson as such. I state at this point that it's perfectly clear and there's no dispute about this that at no time during the evening up until this question and answer confession which occurred at 6 o'clock, had at no time in the custody of the police was Johnson warned that he might be silent, that anything he would -- said would be used against him or that -- as a matter of fact, I'd better put it in the words of the trial court who was -- said it quite plainly on his -- on some findings which appear at page 2 -- 329 of the record. No police officer told the defendant at any time from the time he was taken into custody at the rear of 20 Fernwood Road until he had completed his statement to Lieutenant Donovan that he had the right to remain silent or the right to refuse to answer any questions put to him by the police or that anything he said to the police might or could be used against him. So, that is clear as throughout the evening. After -- at some point after this confrontation as --
Potter Stewart: And this was August 1st, 1963?
John M. Harrington, Jr.: August 1st, 1963 prior of course to the Escobedo decision and prior to the -- of course, obviously the Miranda ruling. The -- Johnson was then taken on approximately midnight to police headquarters. And there he was placed in several lineups throughout the evening. He was by himself. There were -- as the record shows a very large number of policemen been involved in these proceedings of the order of -- that at least 50 and to --
William J. Brennan, Jr.: What time was this first conversation, that was around midnight?
John M. Harrington, Jr.: That was somewhat before midnight, it's actually Station 10.
William J. Brennan, Jr.: Now, and when did he -- these lineups?
John M. Harrington, Jr.: Then the line ups are between midnight and 4:30.
William J. Brennan, Jr.: And then the final statement was 6:00 in the morning?
John M. Harrington, Jr.: Right. That is correct Mr. Justice Brennan. And the procedure -- there's just no dispute about this that the procedure in the lineups wasn't on a number of occasions, a witness would confront Johnson and say something to him, Johnson would make some sort of an equivocal reply. It would be taken down on this -- there was another stenographer, they were two of them who testified in this regard. And it would be taken down and the stenographer was not unidentified to just in these confrontations.
William J. Brennan, Jr.: How many of these lineups?
John M. Harrington, Jr.: Well, the trial judge found they were four. I found two on the record but I can say that because Mr. Concannon, my brother has said to the trial judge found they were four. They were -- of that order. And some might -- there might have been three. There was a little confusion about that if they had -- there could've been four. You could say they were two but in any event it was of that order. And the witnesses who identified Johnson or some of the witnesses who identified Johnson and there were several, testified that a -- as he appeared in the lineup, blood appeared on various parts of his body, some on his head, some on his legs, his clothing was tattered and torn. So that -- it's perfectly clear that without dispute that through the evening there was still observation of bleeding and bruise, some injury. With respect to the injury it's also clear that two weeks after the confession, Johnson was operated on for a condition called a Subdural Hematoma which is a collection of blood between the dura and the brain and that condition was relieved. And the record goes as five but no further than -- that it was that condition was consistent with having been there two weeks. Which goes takes it back to the time of this confession. Then at 6 o'clock in the morning, approximately, in a room in police headquarters, the statement was taken by a police stenographer, the only persons present were policemen. And the statement was in question and answers form and as I believe will be apparent upon the slightest reading of it. It is a catalog of the prima facie elements of each of the crimes so which Johnson was indicted four days later to wit -- murder in the first degree, armed robbery while masked, assault and battery with a dangerous weapon, carrying of a revolver without a license and carrying of a revolver in a vehicle without a license. And the Q & A goes right down each of the elements goes through the license and all of that. It further appears that Johnson was an unemployed man of -- with an IQ that was taken by the state in the proceedings under the so-called Briggs Law. With an IQ of 86 and education that pitted out somewhere when he was 16 years old, he certainly didn't get beyond the eight grade, he might have been still on the sixth grade in special classes. The -- his answers to the examining people are not entirely clear but at 16 he quit school and he was either on a special eight grade or a sixth grade, one of the two. I think I urged Your Honors that on this recitation of the facts, the facts very largely speak for themselves. Here, we plainly have a citizen who was injured, was disadvantaged in this intellect, in his education who was the subject of a process which to use the colloquial terms, box him in by the confrontations in the interrogations. And then in our atmosphere it is unquestionably police dominated and without warning advice or counsel or friend or adviser, he gives a question and answer statement which is a catalog of the prima facie elements of these crimes. Quite plainly, this was in no sense an attempt to find out what had happened. It was a procedure to wrap up the case. The trial judge found that at the time of the confession, Johnson was the prime suspect in the felonious homicide of James B. O'Leary who was the victim of the shooting. Now the -- I am not going to contend --
William O. Douglas: Counsel, did you -- were you at the trial of his (Voice Overlap) --
John M. Harrington, Jr.: No I was not.
William O. Douglas: Yes, --
John M. Harrington, Jr.: I came into this case shortly prior to a motion for a new trial which was filed following the decision in Escobedo. My appointment --
William O. Douglas: But then at these points you're mentioning were raised at his trial, weren't they by his counsel?
John M. Harrington, Jr.: Well, the -- there was an objection to this confession and I will come to that if I may --
William O. Douglas: In your own time?
John M. Harrington, Jr.: In a moment Your Honor. By -- but there was an objection it came in clearly over objection, there's no question of that. But not -- the objection was not as I will point out, not based on all of these reasons I assert. But it is perfectly quite plain that each of these items that I speak of have their reflections in decided cases of this Court which have held confessions to be as a matter of law and upon review by this Court involuntary. Those cases reflect -- it has been said a number of values which come together. And I urge that the very statement of the facts in this case shows that this is a case which reflects all of those values which have caused this Court to proscribe the use of a confession in these circumstances. It seems to me a curious use of language to call an act performed and I -- by act I mean the confession performed in these circumstances by such a person, taking them all together. I suggest that as a curious use of language to call it voluntary. And that -- the cases of this Court and the doctrines which those cases exemplify call upon this Court upon its review of these facts not in dispute to declare that this confession was involuntary unless infected the conviction with a fatal invalidity.
Speaker: And you --
John M. Harrington, Jr.: I don't --
Speaker: Can you put your finger on any police conduct to support, to accommodate the argument that you're making that you regard as significant as during on the -- of his intentions?
John M. Harrington, Jr.: Well, yes very much so. A part from the dominance I put my finger very strongly on the practice of having Johnson confronted by a witness and the response being -- and then a response which is equivocal. The law of Massachusetts being that a person in custody of course, his silence cannot be used against him. His denial cannot be used against him, but an equivocal statement can be used against him. Its -- in a response such as this which appears on the record. If he was a long way from the car, how did he spot me? This -- a response to the officer in the light of an identification. Now, that's has its echo in a very old case which Your Honors may well remember in Brown versus the United States that make who was called in and that was the -- a lead of course as we all know, like lead case for the federal courts. If he was standing on that place on the deck, how did he see me? And those are the -- that is I suggest the purpose of that kind of a confrontation recorded mind you, recorded not surreptitiously. The evidence indicates that the reporter was -- police reporter was there with a notebook --
Speaker: But you're not complaining about the identification as such if the --
John M. Harrington, Jr.: What I'm complaining about not -- I'm not complaining about the fact that the witness identified but what I am complaining about on Mr. Johnson's behalf is that that procedure where Johnson without counsel, without advise, an ignorant man was put in that position where -- whether or not he came through with the Q & A at 6 o'clock. A lot of mileage had been made. Before 6 o'clock on that man without a Q & A and it was all down there that this was not idle conversation. It's perfectly obvious that the police were doing an efficient wrap up job here. They didn't have the stenographer their to treasure the pros, I mean they had a reason for it and what I suggest is that that police action not of itself but with all these other factors. For instance, in Spano this Court gave considerable weight to the undeviating purpose of the officers to produce the confession. The -- there and Spano was -- is the lead one but there are other cases where the -- where it's perfectly plain that the police were proceeding to a wrap up procedure was a factor which this Court gave weight in all the circumstances on the question of whether this Court would deem the confessions to be invalid. Now, I hope -- I'd like not to tell you on this point fundamental as it is to my position because I now want to come to the procedures which I -- which are quite a separate point and do not in any sense depend nor does the point I have just made depend on them. My first point is that the courts in Massachusetts never in their procedure gave consideration to this issue with the range of criteria which this Court requires. I don't need to argue that this Court has said that these items I have argued about of the mental and educational condition of the defendant, his injuries, his custodial isolation, his warnings or lack of warning, are the criteria which must be considered on this question. I don't think I need to argue either that the courts below must pay he to the criteria set down by this Court in making that determination. I scarcely need to argue that in this case, the Massachusetts Courts did not give consideration to that broad range of criteria, to that increasingly meticulous test which -- as was said in one of the recent cases of this Court. I'll come to the reason why, which is my third point, but I thought that an orderly presentation would require establishing this point that they did not first. It is perfectly clear from the record that the trial court at the trial itself did not -- considered only one aspect and that appears and I can only do this -- I can do this best by reading it at page 189 where the trial justice said to the then defense counsel, the contention of the defendant as I understand it is that, and there's a typographical error, is that the statement was involuntarily given because of physical force applied to the defendant by the police so that the statement was coerced from him. That is the position as I understand it that the defendant takes is that correct Mr. Colloquo (ph)? Mr. Colloquo (ph): "That is correct Your Honor". This was said at the conclusion of a voir dire out of the presence of the jury where there had been testimony by Mr. Johnson that he was beaten by the police and testimony by a succession of policemen who were present that they had not beaten Mr. Johnson. On that point, there is the sharpest conflict of testimony. At the con -- and after getting the defendant's contention with that position at the end of the voir dire and indeed it's been also about at the beginning of the voir dire. The Court said, "I am not satisfied from the evidence that it was not freely and competently given and therefore I rule that it is admissible". So that obviously at the trial that on the sole focus of the question of voluntariness was whether or not there was a physical beating. Then, on the motion for new trial which was after the Escobedo case, the determination of that and it was in a sense a non-determination, the motion was denied where their remark by the trial judge at the questions raised were more -- were in any event more properly, those decided by the Supreme Court but the focus of the Court's attention, by the Supreme Judicial Court of Massachusetts, I misspoke myself. The focus of the Court's contention was plainly on the counsel question and not the voluntariness question as such. I think this appears perfectly plainly and here again, I can do no better than read from the record. I really couldn't paraphrase as well and there's a sentence which appears in the record at page 329. I find his willingness to talk to Lieutenant Donovan at this time, in 6:00, was not a waiver of any right in quotes. He had to remain silent and to refuse to talk to the police at that time or to be cautioned by the police at that time of such "rights” if it should be determined that in the circumstances he had any one or all of such "rights". And the focus is quite plainly on the relationship of warning rights and counsel. In that posture of events the case was appealed to the Supreme Judicial Court which essentially said that the determination of the voluntariness of the confession was one of fact and the trial judge had so determined and that essentially was it. They said also that the -- it was incumbent upon counsel below at the trial to have raised the other contentions with respect to involuntariness that were then raised before them. And then he said that in any event when the trial judge and it was of course the trial judge who heard the motion for new trial in accordance with the Massachusetts unusual practice that in any event he must have had all these factors in mind when he denied the motion for the new trial. I suggest that in the light of the judge's meticulous findings, rulings and orders after the motion for a new trial which I've been reading from that that is really not quite wrong. Now, the -- this tunnel vision of the Massachusetts Courts with respect to the criteria to be considered on the voluntary issue in this case is I suggest accounted for by the rule which was plainly applied by the Massachusetts Court and fourth, rightly stated to be the role in the opinion of the Supreme Judicial Court. And that rule which was applied and which was enunciated is that the burden of proof of showing involuntariness is upon the defendant. That statement follows the assertion which has been variously phrased that the confession when introduced is prima facie voluntary or as presumptively voluntary, that of course explains the double negative in the judge's ruling which I explained and given that rule which this judge as a Massachusetts judge was bound to follow. It follows that it was entirely proper for him to query closely trial counsel as to the precise ground of involuntariness in this spectrum or in this criteria of (Voice Overlap) --
Thurgood Marshall: Well, didn't he do that? I thought I heard you read the judge to say --
John M. Harrington, Jr.: He did --
Thurgood Marshall: -- “the only thing is brutality” and the trial lawyers said, “Yes, that is the only point”?
John M. Harrington, Jr.: You're quite right, this is the point I'm making. That the judge did that as a Massachusetts trial judge but I -- my point is -- the point which I urged is that he should do that. Should not be constitutionally sanctioned by this Court because he does that, because the -- under the Massachusetts rule which I asked at least -- of this rule applied in Massachusetts which I have here now asking to be stricken down, is that the confession, even as -- in this case a -- an in custody confession is presumed to be voluntary or is prima facie voluntary with the burden on the defendant. Now, what I'm suggesting --
Thurgood Marshall: Well, would you (Voice Overlap) --
John M. Harrington, Jr.: -- what I'm urging is that the burden is the wrong way around.
Thurgood Marshall: Would you recognize the burden of going forward to be on the defendant?
John M. Harrington, Jr.: I think it's perfectly clear that the burden of going forward and the burden of proof are both in the mass -- under the cases enunciated in Massachusetts.
Thurgood Marshall: I'm not talking about ma -- I'm talking about, would you be satisfied with that rule in Massachusetts that the burden of going forward is on the defendant?
John M. Harrington, Jr.: No Your Honor I think that the cases of this Court --
Thurgood Marshall: Do you think if the defendant puts nothing and -- the confession goes out?
John M. Harrington, Jr.: Yes I do, Your Honor. And I suggest that that is the teaching to be derived from the cases of this Court and I say that for several reasons --
Thurgood Marshall: You then say that trial counsel represented the defendant cannot limit that?
John M. Harrington, Jr.: I should -- I would say Your Honor, the trial counsel representing a defendant could stipulate that the confession make a -- a written stipulation or a stipulation in an honorable court that a confession was voluntary or that he could waive I suppose. Well, a stipulation would be what I would suggest but if he makes the objection --
Thurgood Marshall: But he can say that the only objection we are making to this confession is that it was obtained as a result of brutality. That's the only objection we make to it. Then at a later date he raises four other points.
John M. Harrington, Jr.: But I suggest that if he raises any question with respect to it's being a voluntary confession that the -- if he objects at all, the burden should be on the prosecution as it is in the federal courts. And as it is in all but seven as I understand the law of the 50 states that the burden is the Government's to show that the confession was voluntary not the other way around that it is for the defendant to show that it is involuntary. I suggest that this should be -- did I urge that this be the constitutional rule? Not nearly as a manner that a majority rule is better than a minority rule are not because this is solely because this case demonstrates the problems which I've created for a defendant when the rule as is the Massachusetts' rule is stated. I don't urge it --
William J. Brennan, Jr.: May I ask you another question?
John M. Harrington, Jr.: Yes.
William J. Brennan, Jr.: I mean, on your submission what happens at the trial? The state wants to offer a question.
John M. Harrington, Jr.: Right.
William J. Brennan, Jr.: Of course, outside the presence of the jury.
John M. Harrington, Jr.: I would --
William J. Brennan, Jr.: Assuming there's no waiver now.
John M. Harrington, Jr.: They object. They say this is involuntary.
William J. Brennan, Jr.: This is -- they offered is an objection?
John M. Harrington, Jr.: Right.
William J. Brennan, Jr.: Then what would the state do, it comes in and it doesn't have to offer then and their proofs how the confession was taken, is that it?
John M. Harrington, Jr.: That is my position.
William J. Brennan, Jr.: Without the aid of any presumption?
John M. Harrington, Jr.: Without the aid of any presumption.
William J. Brennan, Jr.: And then if after it's put in its proofs how the confession was taken if that would satisfy a finding that it was voluntary then it's up to the defendant that I take it to offer proofs to set up a conflict in that respects so that ultimately that maybe the basis of a finding that it's involuntary, is that it?
John M. Harrington, Jr.: Precisely.
William J. Brennan, Jr.: I'm speaking how they -- that's -- this way the procedure would work.
John M. Harrington, Jr.: I would say that that procedure should be the procedure out of the hearing of the jury and I would go further and say --
William J. Brennan, Jr.: Well now, what happens now -- what happened in this case for example? Was just that the confession was offered and then the state left the defendant go ahead otherwise it would've been received, is that it?
John M. Harrington, Jr.: That's right.
William J. Brennan, Jr.: Because on the bases of the presumption?
John M. Harrington, Jr.: On the bases of the presumption of the prima facie it would come in. And so in this case the defendant because he was the only witness who could take the stand and as the record shows the defendant then was put on to stand out of the hearing of the jury and he testified as to these series of (Voice Overlap) --
William J. Brennan, Jr.: And then it was after that that the officers talk about (Voice Overlap) --
John M. Harrington, Jr.: And then after that the officers came in and severally testified that what he -- then of course, it was consisted with that the assistant attorney or the District Attorney would try and cross examine Johnson.
William J. Brennan, Jr.: Have we had any case that touched on the presumption or the question of presumption?
John M. Harrington, Jr.: I think --
William J. Brennan, Jr.: What about Rogers and Richmond?
John M. Harrington, Jr.: Well, Rogers and Richmond was where the criteria were held to be incorrect because what the Connecticut Court had down there was say that the determination of voluntariness was really related to truthfulness.
William J. Brennan, Jr.: Yes.
John M. Harrington, Jr.: And this Court had said, that cannot be because that is an improper criterion.
William J. Brennan, Jr.: Well, do you know of any case of ours where we (Voice Overlap) --
John M. Harrington, Jr.: Now, -- well, I suggest that there are.I suggest that there are foreshadowing's of what I asked today in the cases. Certainly in Miranda, the burdens with -- the burden with respect to the requirements there of warning, an opportunity for counsel had been in the squarest fashion placed upon the prosecution. I also suggest that this burden is in a sense foreshadowed in Miranda where it says that the procedural requirements of the confession are the same in the federal and the state procedure in Footnote 33 and the federal procedure are just as plain as they ever since Graham that there the burden is on the Federal Government. Now, I think this is --
William J. Brennan, Jr.: Now, has that -- and that's been in the context of looking on the of course, confession as a privilege problems, isn't it? Bram viewed the question of voluntariness in terms of the privilege against self-incrimination.
John M. Harrington, Jr.: Well, I think that the reading of Bram which is a long case is one that carries with it, as I remember it carries with it some Fifth Amendment implications and I think it also -- Bram could fairly be stated to said to derive from the -- perhaps a parallel it's even better than parallel almost an on and on evidentiary development which had existed in the English common law and indeed in this country. In fact in my own state, the cases are on the turn of the century if you said to a man, you better confess, you better owe that, well because if you said, you would confess that clearly spoil it. If you said to him, you better own that was an involuntary confession if you said to him, you better tell the truth it made it a closed question.
Earl Warren: We'll recess now.